The record demonstrates the intention of the parties to include a "me too" provision in the bargained contract. The appellee acknowledges that such a clause was omitted from the document drafted by the city and ultimately executed.
The majority has concluded that the reformation of the contract as requested by appellants by the addition of the "me too" provision requires a showing of mutual mistake, a doctrine only available to appellants if the evidence established a "meeting of the minds" as to the terms of that provision. This court has affirmed the trial court's finding that the appellants failed to carry this burden.
Appellee argues that there was no meeting of the minds, it being the city's intention that Local 475 would receive a wage increase only if all employees of the city received a general wage increase, and that the minimum nine percent increase in wages received by members of the I.B.E.W. was not a general increase as contemplated by the city.
Appellants contend that the purpose of the inclusion of a "me too" clause in the *Page 114 
contracts with the city with the various bargaining units was to require that if any of the bargaining units obtained a general increase in wages for its members, then the appellants are entitled to a similar increase.
The nature and effect of inclusion of "me too" provisions in multiple bargained contracts mandates such an interpretation. The appellee's position and the court's decision are based upon a distinction of terms where no real difference exists.